      Case 2:19-cr-00012-MCE Document 150 Filed 08/23/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HANNAH LABAREE, SBN 294338
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700; F: (916) 498-5710
 5
     Attorneys for Defendant
 6   GUILLERMO JOSE LEON RAMIREZ

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA, )                     Case No. 2:19-cr-00012-MCE
                               )
11             Plaintiff,      )                     WAIVER OF PERSONAL APPEARANCE AND
                               )                     REQUEST TO APPEAR VIA VIDEO-
12
                  vs.          )                     TELECONFERENCE
13                             )
     GUILLERMO JOSE LEON       )                     Date: August 19, 2021
14   RAMIREZ,                  )                     Time: 10:00 A.M.
                               )                     Judge: Hon. Morrison C. England, Jr.
15            Defendant.       )
16
17          On March 30, 2020, Chief United States Judge Mueller issued General Order 614,

18   “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone

19   Conferencing for Criminal Proceedings under Section 15002 of the Coronavirus Aid, Relief and

20   Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or

21   telephone phone conferencing if videoconference is not reasonably available – in various

22   criminal proceedings.

23          Mr. Ramirez, having been advised of his right to appear in person for his sentencing

24   hearing, as well as of the ability to waive his personal appearance and appear via video-

25   teleconference, has elected waived his right to personally appear at his August 19, 2021

26   sentencing hearing, and instead requests to appear via video-teleconference. If video-

27   teleconference becomes unavailable, he consents to appear via teleconference.

28          Mr. Ramirez further agrees that the sentencing in this matter cannot be further delayed

      Waiver of Personal Appearance and Request to        -1-        United States v. Ramirez, 2:19-cr-00012-MCE
      Appear Via Video-Teleconference
      Case 2:19-cr-00012-MCE Document 150 Filed 08/23/21 Page 2 of 3


 1   without serious harm to the interests of justice, within the meaning of General Order 614.

 2          Finally, Mr. Ramirez consents to counsel signing this waiver on his behalf, pursuant to

 3   General Order 616. He stipulates that i) obtaining his wet signature is both impractical and

 4   imprudent, given the pandemic; ii) he has had an opportunity to consult with counsel regarding
 5   this matter; and iii) after said consultation, he consents to his counsel signing this order
 6   electronically on his behalf.
 7                                                   Respectfully submitted,
 8   Date: August 17, 2021                           /s/ GUILLERMO JOSE LEON RAMIREZ
                                                     GUILLERMO JOSE LEON RAMIREZ
 9
                                                     DEFENDANT
10
11                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
12
13
     Date: August 17, 2021                           /s/ Hannah Labaree
14                                                   HANNAH LABAREE
                                                     Assistant Federal Defender
15                                                   Attorneys for Defendant
                                                     GUILLERMO JOSE LEON RAMIREZ
16
17
18
19
20
21
22
23
24
25
26
27

28

      Waiver of Personal Appearance and Request to     -2-        United States v. Ramirez, 2:19-cr-00012-MCE
      Appear Via Video-Teleconference
      Case 2:19-cr-00012-MCE Document 150 Filed 08/23/21 Page 3 of 3


 1                                                   ORDER

 2          The Court, having received and considered the defendant’s waiver of personal

 3   appearance, and good cause appearing therefrom, hereby orders that the defendant’s electronic

 4   signature is accepted pursuant to General Order 616. Furthermore, his request to appear via
 5   video-teleconference (or telephone, if video-teleconference services become unavailable) for the
 6   August 19, 2021 sentencing hearing is GRANTED.
 7          IT IS SO ORDERED.
 8   Dated: August 20, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Waiver of Personal Appearance and Request to    -3-      United States v. Ramirez, 2:19-cr-00012-MCE
      Appear Via Video-Teleconference
